Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               March 29, 2018

The Court of Appeals hereby passes the following order:

A18A1450. JOHN GARNER v. CHARTER COMMUNICATIONS, LLC et al.

      The Appellant’s Motion For Voluntary Dismissal of Appeal, filed in the above-
styled case, is hereby granted. This appeal is WITHDRAWN.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       03/29/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.